Inasmuch as the plaintiffs attorney has informed this court that his client, the judgment creditor, has already obtained *604from the defendant Spielvogel the material which it had sought by motion in the Supreme Court, Queens County, there is no longer any purpose to the instant appeal. As there is no showing by Spielvogel that the case involves a matter of great public importance, that it affects the entire State or that it presents a controversy likely to arise with frequency, the appeal is dismissed (see, Sedita v Board of Educ., 43 NY2d 827, 828). In any event, service of a subpoena upon Business Woodworking, Inc. would under the circumstances, have been a meaningless act (see, Planned Indus. Centers v Eric Bldrs., 51 AD2d 586, 587). Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.